Citation Nr: 0330422	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
varicose veins.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty for training for a period 
of 28 days from January 14, 1976 to February 11, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant disputes his dates of service as established by 
his form DD-214.  If the appellant disagrees with the 
recorded information, he should contact the Service 
Department Board for Correction of Military Records.


FINDINGS OF FACT


1.	All evidence necessary for an equitable adjudication of 
the appellant's claims to reopen on the basis of new and 
material evidence has been obtained by the RO.

2.	Service connection for varicose veins and for a 
psychiatric disability was most recently denied by the 
Board in a decision dated in January 1999.

3.	Evidence submitted since the January 1999 Board decision 
is so significant that it must be considered in order to 
fairly decide whether the appellant is entitled to service 
connection for varicose veins and service connection for a 
psychiatric disability.


CONCLUSIONS OF LAW

1.	The January 1999 Board decision is final.  38 U.S.C. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.	New and material evidence has been submitted to reopen the 
appellant's claims of entitlement to service connection 
for varicose veins and for a psychiatric disability, and 
the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for varicose veins and for 
a psychiatric disability was most recently denied by the 
Board in a decision dated in January 1999.  That decision was 
not appealed and is final. 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2002).  Service connection 
was denied because there was no evidence that linked the 
appellant's varicose veins or his psychiatric disability to 
service, and it was unclear if he suffered from a diagnosed 
psychiatric disability.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of entitlement to service connection for varicose veins 
and for a psychiatric disability was filed prior to August 
29, 2001.  Therefore, the amended regulation does not apply

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence offered since the claim was denied in 1999 includes 
a copy of a Social Security Disability decision, an 
outpatient treatment note from Dr. Stevens dated in September 
2001, and an opinion from Dr. Broome regarding the etiology 
of the appellant's varicose veins and psychiatric disability.  
The remainder of the evidence submitted consists of duplicate 
treatment records from 1992 to 1994.  For purposes of 
determining if new and material evidence has been presented, 
the Board will presume this evidence to be credible.

The Board finds the additional evidence, specifically the 
opinion from Dr. Broome to be new in that it has not been 
previously considered.  The Board also finds this evidence to 
be material.  Dr. Broome offered his opinion that the 
appellant's varicose veins and his psychiatric disability 
were related to service.  This directly addresses the 
specified reasons for the earlier denials of service 
connection.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matters 
under consideration, that is, whether the appellant has 
varicose veins and a psychiatric disability that are related 
to his period of service or events therein, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the appellant's 
claims.  Accordingly, the Board concludes that the appellant 
has submitted evidence that is new and material, and the 
claim for service connection for varicose veins and for a 
psychiatric disability are reopened.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which is currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2003).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant by reopening the 
claim on appeal.  Reopening the claim at this point poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the appellant's claim for service connection for 
varicose veins and for a psychiatric disability has been 
reopened, the Board must address the merits of these issues.  
Before proceeding to a decision on the merits, it is the 
Board's opinion that further development is necessary.  This 
development will be addressed in the remand portion of this 
decision.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claims for service 
connection for varicose veins and for a psychiatric 
disability, the appeal is granted.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal when, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when ensuring that the appellant is provided the appropriate 
notification and assistance, the RO must ensure that it 
complies with the decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

The claims folder does not contain any service medical 
records.  The Board notes a previous attempt by the RO to 
obtain service medical records, but in light of the VCAA, the 
Board finds that an additional attempt is required until it 
is clear that all further efforts would be futile.  38 C.F.R. 
§ 3.158(c)(2) (2003).  The RO should ensure that the attempts 
are documented in the claims folder.

The record reveals that the appellant has been awarded Social 
Security Disability.  The RO must obtain all records related 
to the appellant's claim for Social Security.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. § 5103(A) (West 2002).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as Social Security records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  In 
addition, the RO should obtain consent from the appellant, 
and then contact Dr. Broome and obtain all available 
treatment records.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the appellant a thorough and 
contemporaneous medical examination when needed)).  The RO 
should schedule the appellant for examinations to determine 
the nature and etiology of his claimed disabilities.  An 
examination is required to determine if pertinent 
disabilities are linked to service.
 
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, the 
decision in Quartuccio, the provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	The RO should attempt again to obtain 
the appellant's service medical 
records and efforts should continue 
until the records are obtained, or 
until it is clear that any further 
attempts would be futile.  If no 
records are found, the RO should 
document that in the claims folder.

3.	Obtain consent from the appellant and 
then contact Dr. William S. Broome, 
III for all available treatment 
records concerning the appellant.  Dr. 
Broome's address is Valley View Family 
Physicians, 4410 Valley View Dr., 
Knoxville, TN 37917-1304. 

4.	Request the following records 
concerning the appellant from the 
Social Security Administration:  All 
records related to the appellant's 
claim for Social Security benefits 
including all medical records and 
copies of all decisions or 
adjudications.

5.	Make arrangements with the appropriate 
VA medical facility for the appellant 
to be afforded an examination to 
determine the nature and etiology of 
the appellant's disability due to 
varicose veins.  The examiner should 
review the claims folder prior to the 
examination.  The examiner is requested 
to offer an opinion as to whether it is 
more likely, less likely, or as likely 
as not that the appellant's varicose 
veins were caused by or aggravated by 
service.  The examiner is requested to 
offer a complete rationale for his 
opinion and to respond to Dr. Broome's 
opinion. 

6.	Make arrangements with the appropriate 
VA medical facility for the appellant 
to be afforded a psychiatric 
examination to determine the nature of 
his disability due to a psychiatric 
disability.  All appropriate testing 
should be conducted.  If a psychiatric 
disability is diagnosed, the examiner 
should indicate whether it is more 
likely, less likely or as likely as not 
to have been caused by or aggravated by 
service.  The examiner should review 
the claims folder, and any available 
treatment notes.  The examiner should 
provide a complete rationale for any 
opinion offered and should respond to 
Dr. Broome's opinion.

7.	Thereafter, the RO should readjudicate 
this claim including reviewing any new 
evidence obtained.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



